UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OSCAR ALCIDES-MENDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:13-cr-00631-HMH-4)


Submitted:   November 25, 2014            Decided:   December 11, 2014


Before MOTZ, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Warren Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Andrew Burke Moorman, Sr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar      Alcides-Mendez           pled      guilty     to    one   count   of

conspiracy to possess with intent to distribute and distribution

of five kilograms or more of cocaine and 100 kilograms or more

of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

and 846 (2012).         The district court sentenced Alcides-Mendez to

130    months’    imprisonment.           Alcides-Mendez           timely     appeals    his

sentence, arguing that the district court (1) erred in applying

a     three-level      enhancement        under      U.S.       Sentencing       Guidelines

Manual (“USSG”) § 3B1.1(b); (2) should have granted him safety

valve relief under USSG § 5C1.2; and (3) failed to adequately

inquire into a presentence conflict between Alcides-Mendez and

his counsel.       Finding no error, we affirm.

            Alcides-Mendez’s           argument         regarding     the     three-level

enhancement is two-fold: first, he contends that the district

court     failed       to    make      factual            findings        supporting     the

enhancement, and second, he asserts that the evidence does not

support application of the enhancement.                          To permit meaningful

appellate review, a district court should make factual findings

when    ruling    on   a    disputed      Sentencing         Guidelines      enhancement.

See Fed. R. Crim. P. 32(i)(3)(B) (providing that, at sentencing,

the    district     court    “must    –       for   any    disputed       portion   of   the

presentence report or other controverted matter – rule on the

dispute    or    determine     that       a    ruling      is   unnecessary”);      United

                                               2
States      v.    Llamas,    599   F.3d     381,    388      (4th    Cir.    2010)    (“[A]

sentencing court must provide a sufficient explanation of its

rationale in making factual findings to support its calculation

of    a    defendant’s      Guidelines     range.”).          A     district     court    may

satisfy this requirement, however, by adopting factual findings

in the record, so long as it is clear what disputed issues are

resolved.         United States v. Bolden, 325 F.3d 471, 497 (4th Cir.

2003).       Here, following the Government’s arguments in favor of

the       enhancement,      the    district       court      adopted       the   facts     as

summarized by the Government.                 Accordingly, the district court

properly established its factual basis for applying the disputed

enhancement.

                 As to the second aspect of the enhancement challenge,

Alcides-Mendez argues that the Government offered insufficient

evidence to sustain the enhancement.                        Under USSG § 3B1.1(b), a

three-level enhancement is warranted if “the defendant was a

manager or supervisor (but not an organizer or leader) and the

criminal         activity    involved      five    or     more      participants.”          A

district         court’s    “ruling   regarding         a    role     adjustment      is    a

factual       determination        reviewed       for       clear    error.”         United

States v.         Kellam,    568    F.3d     125,       147-48      (4th    Cir.     2009).

Alcides-Mendez        concedes      that    the    conspiracy        involved      five    or

more participants, challenging only whether he was a manager or

supervisor.          The three-level enhancement is applicable if the

                                             3
defendant managed or supervised at least one other participant

in the conspiracy.         United States v. Rashwan, 328 F.3d 160, 166

(4th Cir. 2003).

            Evidence      considered       by      the     district         court    revealed

that     Alcides-Mendez        recruited       a    coconspirator             to    transport

cocaine     on    Alcides-Mendez’s         behalf          and     at       his    direction.

Evidence was further offered that Alcides-Mendez determined how

much   cocaine    his     recruit   would       transport         on    any       given   trip,

arranged the travel logistics, and paid his recruit on a flat,

by-the-trip basis, much like one would pay an employee.                                   Based

on this evidence, the district court did not clearly err in

ruling    that    a     preponderance      of       the    evidence          supported     the

conclusion that Alcides-Mendez was a manager or supervisor over

at least one participant in the conspiracy.

            The conclusion that Alcides-Mendez was a manager or

supervisor is dispositive on the second issue, whether Alcides-

Mendez was eligible for safety valve relief.                            Pursuant to USSG

§ 5C1.2(a)(4), a defendant is eligible for sentencing under the

safety    valve    only    if    “the   defendant           was    not       an    organizer,

leader,    manager,       or    supervisor         of     others       in    the    offense.”

Accordingly,      the    district    court         properly       denied      safety      valve

relief.

            Finally, Alcides-Mendez argues that the district court

failed to make proper inquiry into a conflict he had with his

                                           4
attorney prior to sentencing that resulted in his inadequate

understanding of the presentence report.            The record belies this

claim, however, and reflects that the district court did explore

this issue and found that counsel provided Alcides-Mendez with a

full explanation of the report.          Therefore, this claim warrants

no relief.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5